NOT FOR PUBLICATION WITHOUT THE
               APPROVAL OF THE APPELLATE DIVISION

                                    SUPERIOR COURT OF NEW JERSEY
                                    APPELLATE DIVISION
                                    DOCKET NO. A-0403-12T2
STATE OF NEW JERSEY,

     Plaintiff-Respondent,
                                         APPROVED FOR PUBLICATION

v.                                          October 14, 2015

VANCLEVE ASHLEY, a/k/a                     APPELLATE DIVISION
QAWEE ALI,

     Defendant-Appellant.
_________________________________

         Submitted March 9, 2015 – Decided October 14, 2015

         Before   Judges     Espinosa,     St.   John,    and
         Rothstadt.

         On appeal from Superior Court of New Jersey,
         Law Division, Monmouth County, Indictment
         No. 03-06-1233.

         Joseph E. Krakora, Public Defender, attorney
         for   appellant,    (Lauren   S.   Michaels,
         Assistant Deputy Public Defender, of counsel
         and on the brief).

         Christopher J. Gramiccioni, Acting Monmouth
         County Prosecutor, attorney for respondent
         (Monica do Outeiro, Special Deputy Attorney
         General/Acting   Assistant  Prosecutor,  of
         counsel and on the brief).

         Appellant filed a pro se supplemental brief.

     The opinion of the court was delivered by

ROTHSTADT, J.A.D.
       Defendant Vancleve Ashley, also known as Qawee Ali, appeals

from   the    Law    Division's        denial       of    his    motion     to       vacate    his

guilty     plea      and     from      his     sentence,        which      he    argues        was

excessive.         We conclude defendant's guilty plea, the judgment of

conviction,        and     the   sentence       must     be     vacated,       the    dismissed

charges      reinstated,         and   defendant         allowed    to    re-plead        or    to

proceed to trial.

       When there has been a plea agreement and a defendant seeks

to withdraw his guilty plea to multiple counts after providing

an inadequate factual basis to support a guilty plea, the remedy

is to vacate the plea in its entirety, reinstate the dismissed

charges and restore both the State and the defendant to their

positions prior to the guilty plea.                           State v. Campfield, 213
N.J. 218, 232 (2013) (citing State v. Barboza, 115 N.J. 415, 420

(1989)).       In this case, we consider whether the same remedy

applies when the guilty plea, lacking an adequate factual basis,

is entered without a plea offer from the prosecutor, but after

the defendant has been advised by the trial court regarding the

maximum sentence the judge was "inclined" to impose.                                 Because it

was intended that the maximum ten-year sentence the judge was

inclined      to    impose       would       globally     address        all     charges       and

defendant      provided      an     inadequate         factual     basis       for    the     most




                                                2                                       A-0403-12T2
serious offense, it was error to deny his motion to vacate his

plea and sentence him to the ten year term.

       Defendant was arrested in 2002 and charged in an indictment

with    attempted   murder,   conspiracy    to   commit   murder,    and

aggravated assault, exposing him to a possible sixty-year prison

sentence.    In 2009, defendant pled guilty to each charge in the

indictment without a plea offer from the prosecutor.        The judge,

however, advised defendant that he might be inclined to sentence

defendant to ten years with an eighty-five percent period of

parole ineligibility, concurrent to sentences defendant was then

serving, but the court made clear it was not making any promises

to defendant.    The court's "inclination" was incorporated into a

written plea agreement, which the prosecutor, defendant, and his

attorney signed.    Defendant purportedly gave a factual basis for

each of the crimes, but the prosecutor expressed concern that

defendant provided inadequate factual bases for the attempted

murder and conspiracy counts.         The trial judge disagreed, and

accepted defendant's plea to all three charges.

       Prior to sentencing, defendant moved to vacate his plea.

At his motion hearing before a different judge, defendant argued

that he did not provide an adequate factual basis for his guilty

plea to the attempted murder and conspiracy charges.           He also

argued that he was not advised of the parole supervision aspect


                                  3                            A-0403-12T2
of    his   sentence.       The    judge      found   no    merit       to   the    parole

supervision argument, but agreed as to the lack of a factual

basis for defendant's guilty pleas to the attempted murder and

conspiracy counts.          He granted defendant's motion as to those

two counts.      However, the judge concluded defendant's testimony

sufficiently      supported       his    plea    to     aggravated       assault        and,

therefore, did not vacate defendant's plea to that charge.                               The

State moved to dismiss counts one and two of the indictment and

have   the    court   sentence     defendant       on    the     aggravated        assault

charge.       The court granted the motion and, after finding three

aggravating      factors     and        no    mitigating         factors,     sentenced

defendant to ten years imprisonment, with an eighty-five percent

parole ineligibility period, which he stated was "pursuant to

the    plea    agreement"    between         defendant     and    the    former       trial

judge.1     This appeal followed.

       On appeal, defendant argues:

              POINT I.

              [DEFENDANT'S] ENTIRE PLEA MUST BE VACATED,
              BOTH BECAUSE THE JUDGE VACATED THE PLEAS TO
              THE TWO MOST SERIOUS OFFENSES WHILE REFUSING

1
      The court also imposed a three-year period of parole
supervision, waived all financial penalties, and awarded 570
days of jail credit and 2,390 days of gap time credit.
Defendant filed a motion asking the court to reconsider its
calculations, which the court denied.   Defendant amended his
Notice of Appeal to include the denial.



                                             4                                     A-0403-12T2
         TO VACATE THE PLEA TO THE REMAINING CHARGE,
         AND BECAUSE THE PLEA WAS NOT KNOWING AND
         VOLUNTARY.

              A.   It Was Improper For The Judge
              To Vacate The Plea As To The Two
              Most Serious Charges, But Deny The
              Plea-Withdrawal Motion As To The
              Least Serious Charge, And Then
              Continue To Bind [Defendant] To
              The   Remainder    Of   The   Plea
              Agreement.

              B.   The Unanticipated Three-Year
              Delay Between Plea And Sentencing
              Resulted In (1) A Day-For-Day
              Increase       In       Defendant's
              Incarceration;    (2)    Partially-
              Consecutive      Sentencing,     In
              Violation Of The Plea Agreement;
              And (3) The Loss Of Potential
              Discretionary Credits, Which Were
              Abolished Between His Plea And His
              Sentencing.

              C.   The Plea Was Not Knowing And
              Voluntary   Because   Even   Though
              [Defendant]   Repeatedly   Informed
              The Court That He Was Reserving
              His Rights, Rather Than Waiving
              Them, The Judge Accepted His Plea.

         POINT II.

         BECAUSE [DEFENDANT] DID NOT RECEIVE THE
         BENEFIT OF HIS PLEA AGREEMENT TO CONCURRENT
         SENTENCES AND TO A MINIMUM SENTENCE, AND
         BECAUSE   OF   THE    THREE-YEAR   DELAY   IN
         SENTENCING RESULTING IN MEANINGLESS GAP
         TIME, THE SENTENCE IS MANIFESTLY EXCESSIVE.

    In his supplemental pro se brief, defendant presents the

following additional issues:



                               5                         A-0403-12T2
              POINT I.

              IT WAS UNCONSTITUTIONAL FOR THE COURT THE
              STATE AND DEFENSE COUNSEL TO STIPULATE TO
              THE FACTUAL BASIS OF SERIOUS BODILY INJURIES
              IN REGARDS TO THE AGGRAVATED ASSAULT IN
              VIOLATION OF U.S. CONST. AMENDS. VI AND XIV
              AND N.J. CONST. (1947) ART I. PARS. 9 AND
              10.

              POINT II.

              DEFENDANT DID NOT PROVIDE THE COURT WITH AN
              ADEQUATE FACTUAL BASIS ON COUNT THREE OF THE
              PLEA IN REGARDS TO THE AGGRAVATED ASSAULT
              THEREFORE   THE  COURT   BELOW  ABUSED   ITS
              DISCRETION WHEN IT REFUSED TO VACATE THE
              ENTIRE PLEA AS BEING UNCONSTITUTIONAL IN
              VIOLATION . . . OF U.S. CONST. AMENDS. VI
              AND XIV AND N.J. CONST. (1947) ART I. PARS.
              9 AND 10.

              POINT III.

              DEFENDANT'S   PLEA  SHOULD NOT  HAVE  BEEN
              ACCEPTED BECAUSE HE REPEATEDLY STATED OVER
              AND OVER THAT HE DID NOT SHARE THE SAME
              CRIMINAL INTENT TO ASSAULT VICTIM WITH [A]
              CAR AS HIS CO-DEFENDANT YORK U.S. CONST.
              AMENDS. VI AND XIV AND N.J. CONST. (1947)
              ART I. PARS. 9 AND 10.

    We have considered defendant's arguments in light of our

review   of    the   record    and   applicable   legal   principles.     We

reverse.

    Defendant was arrested in connection with an assault during

which the victim was struck by a motor vehicle and sustained

significant injuries.         On June 23, 2003, a Monmouth County Grand

Jury issued Indictment No. 03-06-01233, charging defendant with


                                       6                           A-0403-12T2
first-degree attempted murder, N.J.S.A. 2C:5-1, N.J.S.A. 2C:11-3

(count one); first-degree conspiracy to commit murder, N.J.S.A.

2C:5-2a(1) and/or (2), N.J.S.A. 2C:11-3 (count two); and second-

degree aggravated assault, N.J.S.A. 2C:12-1b(1) (count three).

    On June 1, 2009,2 defendant appeared before the court to

enter a guilty plea to the indictment.         At the beginning of the

hearing, the prosecutor advised the court defendant was entering

"an open-ended plea," explaining that the "State [was] not a

party to any plea agreement here."          The prosecutor acknowledged

that, despite the fact that "there [was] no plea agreement," he

was asked to sign the plea form and did so.               Defense counsel

stated   he   had   reviewed   the   plea    form   and   discovery   with

defendant.    He represented that defendant was entering the plea

voluntarily and understood both the charges and the nature of

the proceedings.

    When asked if he understood all the questions on the plea

form, defendant requested the court explain the notation on page

four, which read "ct. inclined to sentence [defendant] to 10 &




2
    From 2003 through 2008, defendant was convicted and sentenced
in both state and federal courts for various crimes.           He
remained in federal custody from 2006 through 2008. By the time
he pled guilty in this matter, he was serving a thirty-four-year
federal sentence and fifteen-year and nine-year sentences on
state charges.



                                     7                           A-0403-12T2
85% concurrent to sent. being served."    The following exchange

took place between defendant and the judge:

         THE COURT:   . . . It says that the [c]ourt
         is inclined to impose a sentence of ten with
         no parole for 85 percent concurrent to your
         presen[ t] sentence.    That's what it says.
         . . . Inclined doesn't mean promise.

         DEFENDANT:   Oh, okay.

         THE COURT: I have to see whatever happens.
         I    have    to   read   the    presentence
         investigations. I have to see what happens.
         If you have to testify in another case,
         whatever it is, there's an inclination but
         no promise. Understand?

         DEFENDANT:   So what does "inclination" mean?

         THE COURT:   That I am leaning that way but
         haven’t tipped over yet.     All right.    I
         haven't made that my final decision. It's a
         thought.   I told counsel, both counsel that
         but it's no promise.

         DEFENDANT:   Okay.

         THE COURT: Tipping over is promise, I can't
         promise that that's what the sentence will
         be.

         DEFENDANT: Is it permissible to promise the
         sentence to be that? Is that permissible?

         THE COURT:   Yes.

         DEFENDANT: Could I talk to my counselor for
         a second[?]

         (Off-the-record discussion.)

         THE COURT:   Understand?

         DEFENDANT:   Yes.

                                  8                      A-0403-12T2
THE COURT:         You understand there's no
promise.       There's an inclination.     I'm
leaning in      that direction but I haven’t
promised it     until everything is all over.
And I can't    tell you exactly what I'm going
to do.

Do you understand that?   So you really are
pleading guilty open-ended which there's no
promise from the prosecutor, there's no
recommendation from the prosecutor, and just
my inclination, not a promise.       Do you
understand that?

DEFENDANT:     Yes.

THE COURT:     Is that agreeable with you?

DEFENDANT:     That's the situation at hand.

THE COURT:     Well, this is part of your plea.

DEFENDANT:     All right.

THE COURT: Now, you and [your counsel] went
over the, all the questions together?

DEFENDANT:     Yes.

THE   COURT:          Did       you   understand   the
questions?

DEFENDANT:    Basically I got a different
understanding from it, from the way you
explaining it, but it sounds from the way he
explained it to me, that's what it sounds.

THE COURT:     All right.

DEFENDANT:     Appropriate.

[(Emphasis added).]




                            9                            A-0403-12T2
The court proceeded to question defendant to establish whether

he read and understood the plea agreement form he signed and was

knowingly, intelligently, and voluntarily entering his guilty

plea.3   During the court's questioning, defendant confirmed that

he understood the prosecutor was not making any recommendations

about the sentence to be imposed:

            THE COURT: You know that the prosecutor has
            made   no  promises  to  you   as  to   any
            recommendation   at  the   time   of   your
            sentencing[?]

            DEFENDANT:     From I was concerned the
            prosecutor had nothing to do with me at all
            at this point.

            THE COURT:    He is the prosecutor in the
            case.     You understand that there's no
            promises from the prosecutor?

            DEFENDANT:   Yes.

     When the court asked defendant for a factual basis for the

crimes to which he was pleading guilty, defendant explained he

was approached by a man ("Roger") on behalf of another ("Nick")

to   make    arrangements   to   have   Nick's   attorney   ("Peter")

3
    Defendant complicated the plea hearing when he confirmed he
signed the plea agreement "without prejudice" and he "reserved"
his rights. Also, he claimed he was not a citizen of the United
States but, rather, a "sovereign" and a "Moorish American." See
United States v. James, 328 F.3d 953, 954 (7th Cir. 2003)
(explaining a defendant who states he is a "Moorish American” is
a person claiming "that his ancestors came from Africa, that he
is therefore a Moorish national, and that as a result he need
obey only those laws mentioned in an ancient treaty between the
United States and Morocco").


                                  10                         A-0403-12T2
"straightened out" because Nick was not happy with the way Peter

represented him in a domestic matter.                 At a meeting with Nick

and Roger, Nick offered to pay defendant five thousand dollars

to have Peter's "ass beat."              Defendant subsequently contacted

another man ("Raimaine") to tell him that he had a job for him,

stating "[t]he job was to beat the lawyer['s] ass because he was

a crook, too."        Defendant had a second meeting with Roger and

Nick, during which he received half of the agreed-upon payment.

    Defendant        went    with     Raimaine      to     Peter's     office      in

defendant's       wife's   vehicle,    where   they      met   up   with   "another

assailant."        Ultimately,      despite    defendant's      instructions       to

"wait for [Peter] to come outside to run up on him and beat the

shit out of him," Raimaine struck Peter with defendant's wife's

vehicle while traveling at approximately fifteen to twenty miles

per hour.     Defendant emphasized that Peter was not supposed to

be hit with the vehicle because "[n]obody paid [him] to commit

murder,"    and    "nobody   paid     nobody   to   do    no   murdering    with    a

vehicle registered to my wife."

    When asked if he realized Peter's injuries were serious,

defendant replied:

            Did I know that? No, I didn't know. I knew
            later on when the charges came about and,
            well, Roger did some investigation. Let me
            be honest.   He found out that the man was
            hit and he was seriously hurt. He was hurt
            bad.

                                        11                                 A-0403-12T2
Defendant expressed his remorse for what occurred and further

stated,

           [I am] willing to do my time for what the
           hell I did and what is involved with this
           idiot, the man was struck.    Thank God he
           didn't die because we would be here talking
           about something else.   I was paid to make
           sure this man get his ass whooped[4] and he
           got ran over.

       Toward the conclusion of the hearing, the prosecutor noted

that   "[t]he    second    degree   aggravated   assault    charge     .    .   .

need[s] . . . proof of serious bodily injury."              Defense counsel

stipulated      to   the   seriousness    of   Peter's     injuries,       which

satisfied the prosecutor that "there's an adequate factual basis

for the second degree charge."        The court stated:

           THE COURT:   I find in regard to that, that
           the injuries that I learned about earlier in
           this case and now today, that that's an
           indication of an, under our statute, second
           degree serious bodily injury.      So do you
           have any questions you want to ask of [the
           prosecutor], [your counsel] or of me?

           DEFENDANT:  I just want to say I just want
           to leave the situation, clean my hands with
           it and just, you know, get this stuff
           resolved.




4
    Defendant later clarified that an "ass whooping" consists of
"[j]ust beat[ing] his ass, little bumps and bruises, something
simple."



                                     12                              A-0403-12T2
       The    prosecutor    then       expressed        his    doubt    as    to   whether

defendant's admissions constituted an adequate factual basis for

the attempted murder charge and the conspiracy charge, stating

he would leave the matter up to the discretion of the court.

The judge accepted defendant's plea, finding an adequate factual

basis as to all three charges.

       Prior to sentencing, defendant moved to withdraw his guilty

plea.       On July 11, 2012, a different judge heard oral argument

on    defendant's       motion.        From       the    outset,       defendant's       new

attorney acknowledged that there was no plea agreement with the

prosecutor and that despite defendant explicitly asking for a

formal deal from the court, he was given "not a promise promise,

but a maybe."          Defendant then proffered two bases for vacating

the    plea:      the    court    failed      to    advise       him    of    "the      penal

consequences of the plea in terms of the parole supervision

aspect of it, which our Court [has] held is – is mandatory;" and

the     factual   basis     he    proffered        was        inadequate      as   to    the

attempted murder and conspiracy counts, reminding the court that

the prosecutor had acknowledged the deficiency at the hearing.

Defense counsel reiterated "[t]he agreement was for a beating,

never for a killing."            Defendant did not attack the sufficiency

of    the    factual    basis    for   his    guilty      plea    to    the    aggravated

assault charge.


                                             13                                    A-0403-12T2
      The     court    found   there     was       "no       doubt"    that     defendant

voluntarily entered his plea.            The judge also found no merit to

the argument that defendant was not properly informed of the

parole   supervision      aspect    of   his       sentence,        stating     that,       in

light of defendant's upcoming federal sentence, "it is not a

material factor."         However, the judge agreed that there was an

insufficient factual basis to support the attempted murder and

conspiracy     charges;     therefore,        he   granted       the       motion     as    to

counts one and two.        As to the third count, the judge found "all

the   necessary       components    to   support         a   plea     of   guilty,"        and

denied the motion to vacate as to that count.                              He commented,

"[d]efendant through his own words clearly indicate[d] he knew

what they were doing. . . . There's no question they were down

there to injure [Peter] and they did."

      Immediately       following    the      plea       withdrawal        hearing,        the

State moved to dismiss counts one and two and sentence defendant

on the aggravated assault charge.                    The State declined to be

heard    as   to   sentencing.       Defense         counsel        acknowledged        that

defendant could be sentenced to a maximum of ten years with an

eighty-five percent period of parole ineligibility.                           However, he

requested that the court consider a lesser sentence, claiming

that Raimaine, the "primary assaulter," received a sentence of




                                         14                                         A-0403-12T2
eight years in exchange for his cooperation with the State.

Defendant argued that he never admitted to assaulting Peter.

    Noting that defendant had fifty adult arrests, the judge

found   that     aggravating       factors      three,    N.J.S.A.      2C:44-1(a)(3)

(risk of defendant committing another offense), six, N.J.S.A.

2C:44-1(a)(6) (extent of defendant's prior criminal record and

seriousness of offense), and nine,                 N.J.S.A. 2C:44-1(a)(9) (need

to deter defendant and others) applied.                      The judge found no

mitigating       factors      applicable.          The    judge     stated       he     had

"completely       eliminated       all    the    first     degree       counts,"        was

sentencing defendant pursuant "to the plea agreement that was

between    him    and"      the   plea    judge,    and    imposed      the   ten-year

sentence     with     the     eighty-five       percent     parole      ineligibility

period, concurrent to the sentence he was currently serving.5

This appeal followed.

    We      address      defendant's      argument        that,    once    the        court

dismissed    two    of      the   three   counts     to    which   he     pled    guilty

pursuant to a plea agreement, the trial court was required to

vacate his guilty plea to all three charges.                  We agree.


5
      Defendant's judgment of conviction stated:   "The court
followed the plea agreement . . . . This was a plea agreement
between the prosecutor and the defendant. It appears fair and
in the interest of justice.       The court will impose the
recommended sentence." (emphasis added). This was obviously an
error.


                                           15                                    A-0403-12T2
    "A    plea   agreement     is      an   all-or-nothing       arrangement."

Barboza, supra, 115 N.J. at 422.            "The cornerstone of the plea-

bargaining system is the 'mutuality of advantage' it affords to

both the defendant and the State."          Id. at 420.

    Negotiations      for   plea    agreements   take    place     between   the

defendant and the State, ibid., as judges are prohibited from

taking part in plea discussions.            R. 3:9-3(a).     However, in the

absence of a plea agreement, the court may

           indicate . . . the maximum sentence it would
           impose in the event the defendant enters a
           plea of guilty, assuming, however, . . .
           that the information in the presentence
           report at the time of sentence is as has
           been represented to the court at the time of
           the    disclosure     and    supports     its
           determination that the interests of justice
           would be served thereby. . . . [I]f the plea
           is to be based on the court's conditional
           indication about the sentence, all the terms
           of   the    plea,  including   the    court's
           concurrence or its indication concerning
           sentence, shall be placed on the record in
           open court at the time the plea is entered.
           Nothing in this Rule shall be construed to
           authorize the court to dismiss or downgrade
           any charge without the consent of the
           prosecutor.

           [R. 3:9-3(c).]

See also State v. Salentre, 275 N.J. Super. 410, 417 (App. Div.)

(stating that the court rules permit the parties to "obtain the

judge's   view   as   to    'maximum    sentence'   he     might    impose     if

defendant entered a plea"), certif. denied, 138 N.J. 269 (1994).


                                       16                              A-0403-12T2
    This does not mean that a judge is bound to impose the

sentence he previously indicated, even if the presentence report

is as expected.       Rule 3:9-3(e) provides,

            If at the time of sentencing the court
            determines that the interests of justice
            would not be served by effectuating the
            agreement reached by the prosecutor and
            defense counsel or by imposing sentence in
            accordance   with   the    court's previous
            indications of sentence, the court may
            vacate the plea or the defendant shall be
            permitted to withdraw the plea.

    When a court gives an inclination of a sentence in a plea

agreement, it is not an open plea to the indictment.                      "An 'open

plea' [is] one that d[oes] not include a recommendation from the

State,   nor      a   prior   indication           from   the   court,       regarding

sentence."       State v. Kates, 426 N.J. Super. 32, 42 n.4 (App.

Div. 2012) (emphasis added) (citing State v. McDonald, 209 N.J.
549, 552 (2012)), aff'd, 216 N.J. 393 (2014).

    When     a    court    has   given        an    inclination    of    a    maximum

sentence,      but    subsequently      determines         that   there       was    an

inadequate       factual   basis   to     support         the   plea,    absent       an

agreement between the State and defendant,

            [t]he remedy . . . is an order vacating the
            guilty plea and restoring both parties to
            their positions prior to the trial court's
            acceptance of the plea. Barboza, supra, 115
            N.J. at 420.       If an appellate court
            determines that "a plea has been accepted
            without an adequate factual basis, the plea,
            the judgment of conviction, and the sentence

                                         17                                   A-0403-12T2
              must be vacated, the dismissed charges
              reinstated, and defendant allowed to re-
              plead or to proceed to trial." Ibid.
[Campfield, supra, 213 N.J. at 232.]

      The plea must be vacated regardless of whether a defendant

gave a factual basis for all of the charges to which he pled

guilty, or less than all of the charges, if there is a material

change to the reasons why he pled in the first instance.                             See R.

3:9-2; see also Campfield, supra, 213 N.J. at 243 n.5 (Albin,

J., dissenting) ("[W]hen a guilty plea to one charge is vacated,

the   plea    agreement    as   a    whole    is    a   nullity,        and    the    State

retains the right to proceed to trial on all charges in the

indictment (citing Barboza, supra, 115 N.J. at 420)).                                As the

Court   explained,      "[this]     procedure       .    .   .   best    reflects        the

concerns of fundamental fairness to defendants and of procedural

simplicity, which benefits all parties involved and the criminal

justice system."        Barboza, supra, 115 N.J. at 427.

      Contrary to the State's argument here, the fact that the

State did not participate in the plea is of no consequence.                              The

requirement      that     the   entire       plea       be   vacated          is   equally

applicable whenever the defendant's exposure to prison time is

dramatically reduced from what it was when a defendant entered

the   plea.      "Knowledge     of    the     comparative        sentence          exposure

between standing trial and accepting a plea offer will often be


                                         18                                        A-0403-12T2
crucial to the decision whether to plead guilty."                                United States

v. Day, 969 F.2d 39, 43 (3d Cir. 1992).                         Sentencing a defendant

in    accordance      with    the   original         plea       after      his    exposure      is

reduced violates the defendant's "right to make a reasonably

informed      decision       whether      to    accept      a    plea      offer,"      because

knowledge      of    potential      sentence         exposure         is   crucial      to    the

decision of whether to plead guilty.                      Ibid.; see also State v.

Nichols, 71 N.J. 358, 361 (1976).

       Defendant pled guilty after the court indicated that it

would consider limiting his exposure to ten years, rather than

the sixty years he was facing.                  His plea to the greater offenses

was   vacated       and    dismissed,         thereby    dramatically            reducing     his

exposure to ten years, the maximum sentence for a second-degree

aggravated      assault      and    the       sentence    to     which        the   court     was

inclined to limit his exposure when he was facing sixty years.

       Under these circumstances, we are constrained to reverse

the court's denial of defendant's motion to vacate the entirety

of    his   plea     and   remand       the    matter    for     reinstatement           of   the

dismissed charges, allowing defendant to re-plead or proceed to

trial.      In doing so, we stress to our courts the importance of

trial       judges     scrutinizing            the   factual          basis       offered      by

defendants      in    support      of    guilty      pleas      and     the      need   for   the

rejection of those pleas that lack an adequate factual basis so


                                               19                                       A-0403-12T2
as   to   avoid   similar   outcomes    in   the   future.   See   State   v.

Urbina, 221 N.J. 509, 527 (2015) ("'[e]ven if a defendant wished

to plead guilty to a crime he or she did not commit, he or she

may not do so.        No court may accept such a plea.'" (quoting

State v. Smullen, 118 N.J. 408, 415 (1990))).

      Because we reverse the court's denial of the motion to

vacate his plea and judgment of conviction, we need not reach

defendant's other arguments.

      Reversed and remanded for further proceedings consistent

with this opinion.     We do not retain jurisdiction.




                                       20                           A-0403-12T2